 



EXHIBIT 10.17

AMENDMENT NO. 3 AND CONSENT NO. 3
TO REVOLVING CREDIT AGREEMENT

     AMENDMENT NO. 3 AND CONSENT NO. 3 (this “Amendment”), dated as of
December 1, 2004, to the REVOLVING CREDIT AGREEMENT, dated as of August 20,
2003, by and among HAIGHTS CROSS OPERATING COMPANY (the “Borrower”), the several
lenders from time to time parties thereto (the “Lenders”), BEAR STEARNS
CORPORATE LENDING, INC., as Syndication Agent (in such capacity, the
“Syndication Agent”), and THE BANK OF NEW YORK (“BNY”), as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) as amended by
Amendment No. 1 and Consent No. 1, dated as of January 26, 2004 and Amendment
No. 2 and Consent No. 2, dated as of April 14, 2004 (and, as further amended
from time to time, the “Credit Agreement”).

RECITALS

     I.     Unless defined herein, all capitalized terms used herein shall have
the meanings ascribed to them in the Credit Agreement.

     II.     The Borrower has advised the Administrative Agent and the Lenders
that it will be making a Permitted Acquisition consisting of the acquisition of
substantially all of the assets of, and assumption of certain liabilities of,
Options Publishing, Inc. (the “Options Acquisition”).

     III.     The Borrower has requested that the Administrative Agent and the
Required Lenders:

          (a)     amend Section 7.2 of the Credit Agreement to permit (i) the
Borrower to incur Indebtedness in the principal amount of $36,500,000 which will
be (1) issued pursuant to the Senior Note Indenture and (2) evidenced by add-on
senior notes (the “Add-On Senior Notes (2004)”), and (ii) the Subsidiary
Guarantors to incur Guarantee Obligations with respect to the Add-On Senior
Notes (2004).

          (b)     amend Section 7.2 of the Credit Agreement to permit (i) the
Borrower to incur Indebtedness in the principal amount of $32,500,000 (the “Term
Loans (2004)”) which will be (1) issued pursuant to a term loan agreement having
substantially the same terms, conditions and covenants as the Term Loan
Agreement (the “Term Loan Agreement (2004)”) and (2) evidenced by senior secured
floating rate notes (the “Senior Secured Notes (2004)”) and (ii) the Subsidiary
Guarantors to incur Guarantee Obligations with respect to the Indebtedness of
the Borrower under the Term Loan Agreement (2004).



--------------------------------------------------------------------------------



 



           (c)    amend Section 7.3 of the Credit Agreement to permit the
Borrower to secure its obligations under the Term Loan Agreement (2004) and to
permit the Subsidiary Guarantors to secure their Guarantee Obligations with
respect thereto by security interests as “Parity Lien Debt” under and pursuant
to the Collateral Trust Agreement.

      IV. The Administrative Agent and the Required Lenders have agreed to the
Borrower’s requests on the terms and subject to the conditions set forth in this
Amendment.

           Accordingly, in consideration of the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

      1.   Amendments.

           (a) Section 1 of the Credit Agreement is hereby amended by adding, in
appropriate alphabetical order, the following defined terms:



        “Add-On Senior Notes (2004)” shall have the meaning assigned to such
term in the Recitals of Amendments No. 3.           “Amendment No. 3” shall mean
Amendment No. 3 and Consent No. 3 to Revolving Credit Agreement, dated as of
December 1, 2004, among the Borrower, the Required Lenders, the Administrative
Agent and the Syndication Agreement.           “Options Acquisition” shall have
the meaning assigned to such term in the Recitals of Amendment No. 3.          
“Senior Secured Notes (2004)” shall have the meaning assigned to such term in
the Recitals of Amendment No. 3.           “Term Loan Agreement (2004)” shall
have the meaning assigned to such term in the Recitals of Amendment No. 3.    
      “Term Loans (2004)” shall have the meaning assigned to such term in the
Recitals of Amendment No. 3.

           (b) Section 7.2 of the Credit Agreement to add the following
sub-sections (j) and (k):



        “(j) Unsecured Indebtedness of the Borrower in a principal amount not to
exceed $36,500,000 evidenced by the Add-On Senior Notes

2



--------------------------------------------------------------------------------



 





  (2004) issued pursuant to the Senior Note Indenture and unsecured Guarantee
Obligations of any subsidiary Guarantor in respect of such Indebtedness,
provided that prior to the incurrence of such Indebtedness and the Guarantee
Obligations with respect thereto the Administrative Agent shall have received
(i) a certificate of a Financial Officer of the Borrower attaching thereto true
and complete copies of the Add-On Senior Notes and (ii) such other documents and
information as the Administrative Agent may reasonably request and provided
further that the proceeds of such Add-On Senior Notes (2004) are used solely for
general corporate purposes and to finance Permitted Acquisitions (other than the
Options Acquisition).



        (k)          Indebtedness of the Borrower in respect of the Term Loans
(2004) issued pursuant to the Term Loan Agreement (2004) in a principal amount
not to exceed $32,500,000, which may be secured so long as such indebtedness
constitutes “Parity Lien Debt” under the Collateral Trust Agreement and all
Liens securing such indebtedness are subordinate to the Liens in favor of the
Secured Parties under the Security Documents as set forth in the Collateral
Trust Agreement and Guarantee Obligations of any Subsidiary Guarantor in respect
of such Indebtedness so long as such Guarantee Obligations constitute “Parity
Lien Debt” under the Collateral Trust Agreement and any Liens securing such
Guarantee Obligations are similarly subordinated, and in each case, Permitted
Refinancings thereof, provided that prior to the incurrence of such Indebtedness
and the Guarantee Obligations with respect thereto, the Administrative Agent
(i) shall have received a certificate of a Financial Officer of the Borrower
attaching thereto a true and complete copy of the Senior Secured Notes (2004)
and the Term Loan Agreement (2004), (ii) shall have confirmed that the terms,
conditions and covenants of the Term Loan Agreement (2004) are substantially
identical to the terms, conditions and covenants, Term Loan Agreement, and
(iii) the Indebtedness of the Borrower under the Term Loan Agreement and the
Guarantee Obligation of the Subsidiary Guarantor with respect thereto are
“Parity Lien Debt” under and are secured pursuant to the Collateral Trust
Agreement and provided further that the proceeds of the Term Loans (2004) are
used solely for general corporate purposes and to finance Permitted Acquisitions
(other than the Options Acquisition).



  (c)          Section 7.3 of the Credit Agreement to add the following
sub-section (n):

3



--------------------------------------------------------------------------------



 





 
“(n) Liens to secure Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(k); provided that such Indebtedness is “Parity
Lien Debt” under the Collateral Trust Agreement and such Liens are subordinated
to the Liens securing the Borrower’s Obligations hereunder and the Guarantee
Obligations of the Subsidiary Guarantors in respect of such Obligations in the
manner set forth in the Collateral Trust Agreement.”
 
(d) Section 7.9 of the Credit Agreement by deleting the text thereof and
substituting therefore the following:
 
“Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to the Senior Notes, the Add-On Senior Notes, (2004), the
Term Loans or the Term Loans (2004) other than pursuant to a Permitted
Refinancing, or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver, or other change to, any of the
terms of the Senior Notes, the Add-On Senior Notes, the Term Loan Agreement or
the Term Loan Agreement (2004) (other than any such amendment, modification,
waiver or other change that (i) would extend the maturity or reduce the amount
of any payment of principal thereof or reduce the rate or extend any date for
payment of interest thereon and (ii) does not involve the payment of a consent
fee).”
  2. Conditions to Effectiveness  
This Amendment shall be effective as of December 1, 2004, provided that the
following conditions are satisfied on or before December 31, 2004:
 
(i) the Administrative Agent shall have received this Amendment executed by a
duly authorized signatories of the Borrower and each of the Guarantors and by
each of the Required Lenders; and
 
(ii) the Administrative Agent shall have received such other documents as the
Administrative Agent may reasonably request (1) on or prior to December 1, 2004,
with respect to any documents relating to the Senior Secured Notes (2004) and
(2) on or prior to the date immediately preceding the making of the Term Loans
(2004), with respect to any documents related thereto.
  3. Miscellaneous   (a) The Borrower hereby:

4



--------------------------------------------------------------------------------



 



            (i)  acknowledges and reaffirms its obligations under, and confirms
the validity and enforceability of, the Credit Agreement and the other Loan
Documents;

            (ii)  represents and warrants that there exists no Default or Event
of Default and no Default or Event of Default will result from the consummation
of the transactions described in this Amendment; and

            (iii)  represents and warrants that the representations and
warranties contained in the Credit Agreement (other than the representations and
warranties made as of a specific date) are true and correct in all material
respects on and as of the date hereof.

            (iv)  represents and warrants that (1) the Options Acquisition is a
Permitted Acquisition under the proviso of clause (c) of the definition of
Permitted Acquisition and (2) the purchase price for the Options Acquisition has
or will be paid from the sources described in clause (A) of such proviso.

     (b)  Each of the Guarantors, by signing this Amendment, hereby:

            (i)  acknowledges and consents to the execution of this Amendment;
and

            (ii)  acknowledges and reaffirms its obligations under, and confirms
the validity and enforceability of, the Guarantee and Collateral Agreement and
the other Loan Documents to which it is a party.

     (c)  This Amendment may be executed in any number of counterparts and by
facsimile, each of which shall be an original and all of which shall constitute
one agreement. It shall not be necessary in making proof of this Amendment to
produce or account for more than one counterpart signed by the party to be
charged.

     (d)  This Amendment is being delivered in and is intended to be performed
in the State of New York and shall be construed and enforceable in accordance
with, and be governed by, the internal laws of the State of New York without
regard to principles of conflict laws.

     (e)  The Borrower agrees to pay the reasonable fees and expenses of the
Administrative Agent’s counsel in connection with this Amendment.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



HAIGHTS CROSS AMENDMENT NO. 3
      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.


  BORROWER:     HAIGHTS CROSS OPERATING COMPANY



  BY:  /s/ Paul J. Crecca

 
 
  Name: Paul J. Crecca   Title: EVP & CFO



--------------------------------------------------------------------------------



 



HAIGHTS CROSS AMENDMENT NO. 3


  GUARANTORS:     HAIGHTS CROSS COMMUNICATIONS, INC.



  By:  /s/ Paul J. Crecca

 
 
  Name: Paul J. Crecca   Title: EVP & CFO     SUNDANCE/NEWBRIDGE
EDUCATIONAL PUBLISHING, LLC



  By:  /s/ Paul J. Crecca

 
 
  Name: Paul J. Crecca   Title: VP     TRIUMPH LEARNING, LLC



  By:  /s/ Paul J. Crecca

 
 
  Name: Paul J. Crecca   Title: VP     RECORDED BOOKS, LLC



  By:  /s/ Paul J. Crecca

 
 
  Name: Paul J. Crecca   Title: VP     OAKSTONE PUBLISHING, LLC



  By:  /s/ Paul J. Crecca

 
 
  Name: Paul J. Crecca   Title: VP

94



--------------------------------------------------------------------------------



 



HAIGHTS CROSS AMENDMENT NO. 3


  CHELSEA HOUSE PUBLISHERS, LLC         By:  /s/ Paul J. Crecca    
 
    Name: Paul J. Crecca     Title:   VP     THE CORIOLIS GROUP, LLC        
By:  /s/ Paul J. Crecca    
 
    Name: Paul J. Crecca     Title:   VP     W F HOWES LIMITED     By:  /s/ Neil
Tress    
 
    Name: Neil Tress    
 
    Title:   Secretary & Director    
 



--------------------------------------------------------------------------------



 



HAIGHTS CROSS AMENDMENT NO. 3



  THE BANK OF NEW YORK   as a Lender and as Administrative Agent



  By:  /s/ Steven J. Correll

 

--------------------------------------------------------------------------------

  Name: Steven J. Correll   Title: Vice President



--------------------------------------------------------------------------------



 



HAIGHTS CROSS AMENDMENT NO. 3


  BEAR STEARNS CORPORATE   LENDING INC., as a Lender and as   Syndication Agent



  By:  /s/ Victor Bulzacchelli    
 
    Name: Victor Bulzacchelli     Title: Vice President

 



--------------------------------------------------------------------------------



 



HAIGHTS CROSS AMENDMENT NO. 3


  CIT LENDING SERVICES   CORPORATION, as a Lender



  By:    /s/ Michael V. Monahan         Name:    Michael V. Monahan        
Title:    Vice President  